NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2008-1121


                               UNILOC USA, INC.
                    and UNILOC SINGAPORE PRIVATE LIMITED,

                                                       Plaintiffs-Appellants,

                                           v.

                            MICROSOFT CORPORATION,

                                                       Defendant-Appellee.



      Paul J. Hayes, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., of Boston,
Massachusetts, argued for plaintiffs-appellants. With him on the brief was Dean G.
Bostock.

      Frank E. Scherkenbach, Fish & Richardson P.C., of Boston, Massachusetts,
argued for defendant-appellee. With him on the brief were Kurt L. Glitzenstein, of
Boston, Massachusetts, and Richard J. Anderson, of Minneapolis, Minnesota. Of
counsel on the brief was Isabella Fu, Microsoft Corporation, of Redmond, Washington.

Appealed from: United States District Court for the District of Rhode Island

Judge William E. Smith
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2008-1121

                                UNILOC USA, INC.
                     and UNILOC SINGAPORE PRIVATE LIMITED,

                                                               Plaintiffs-Appellants,

                                             v.

                             MICROSOFT CORPORATION,

                                                               Defendant-Appellee.


Appeal from the United States District Court for the District of Rhode Island in case no.
03-CV-440, Judge William E. Smith.


                            ____________________________

                            DECIDED: August 7, 2008
                            ____________________________

Before MICHEL, Chief Judge, LINN and MOORE, Circuit Judges.

Opinion for the court filed by Circuit Judge MOORE. Opinion dissenting in part filed by
Chief Judge MICHEL.

MOORE, Circuit Judge.

       Plaintiff-appellants Uniloc USA, Inc. and Uniloc Singapore Private Limited

(collectively, Uniloc), the exclusive licensee and owner respectively of U.S. Patent No.

5,490,216 (the ’216 patent), base their appeal on two grounds. Uniloc appeals the

denial of their motion to recuse the district court judge on the basis that an intern he had

hired to assist with the case allegedly had ties to Microsoft that would cause a

reasonable person to question the judge’s impartiality.         Uniloc also appeals the

summary judgment of noninfringment entered in favor of defendant-appellee Microsoft
by the United States District Court for the District of Rhode Island. We affirm the district

court’s denial of Uniloc’s motion for recusal as Uniloc has failed to establish how the

denial was an abuse of discretion, but reverse and remand the district court’s grant of

summary judgment as Uniloc has pointed to evidence submitted below that would

create a genuine issue of material fact.

                                     BACKGROUND

       The ’216 patent is directed to a software registration system wherein a particular

piece of software may run on a platform in use mode if and only if a specified licensing

procedure has taken place. See ’216 patent Abstract. Uniloc sued Microsoft, alleging

that Microsoft’s Product Activation system, an anti-piracy registration system used to

reduce unlicensed use of its software products, infringed sixteen claims of the ’216

patent under eight different infringement theories over twenty-four different disputed

claim terms. See generally Uniloc USA, Inc. v. Microsoft Corp., 447 F. Supp. 2d 177

(D.R.I. 2006).

       After having construed all disputed claim terms, the district judge indicated that

he was inclined to appoint an independent expert or special master to assist in deciding

the motions given the complicated subject matter of this dispute. Ultimately, the district

court hired an evening law student who was finishing his Ph.D. in computer science as

an unpaid judicial intern to work on the case.           Uniloc objected to the intern’s

involvement with the case, alleging that the intern had numerous ties to Microsoft. At a

hearing to address Uniloc’s objections, the judge informed Uniloc that it had no “veto

power” over his hiring of chambers staff and that Uniloc’s only recourse was to move for




2008-1121                                    2
recusal of the judge himself. Uniloc filed a motion for recusal of the judge, which was

denied.

       On the merits of Uniloc’s claims for infringement, the district court granted

summary judgment of noninfringement concluding that Product Activation did not

infringe any of the independent claims of the ’216 patent. The district court concluded

that the ’216 patent claims at issue required the same algorithm on both the client and

server side to generate licensee unique IDs. If these licensee unique IDs match, the

registration authority validates the registration and the intending licensee is then able to

use the software. After determining that Uniloc had failed to offer proof that Microsoft’s

Product Activation software employed the same algorithm on both the client and server

side to generate licensee unique IDs that could then be compared to determine

authorization, the district court granted summary judgment of noninfringement.

Subsequently, the district court granted the parties’ subsequent joint motion to dismiss

all remaining claims and counterclaims without prejudice.

       Uniloc timely filed their appeal. We have jurisdiction over this appeal pursuant to

28 U.S.C. § 1295(a)(1).

                                      DISCUSSION

I.     Denial of Motion for Recusal

       We start by examining the district court’s denial of Uniloc’s motion for recusal.

As it does not involve issues unique to our exclusive subject matter jurisdiction, we

follow regional circuit law in reviewing a denial of a motion for recusal. 28 U.S.C. §

455(a) provides that “[a]ny justice, judge, or magistrate judge of the United States shall

disqualify himself in any proceeding in which his impartiality might reasonably be




2008-1121                                    3
questioned.” The key to the analysis is perception, not reality; a judge may be required

to be recused, even in the absence of an actual bias. See Liteky v. United States, 510

U.S. 540, 548 (1994). Despite the statute’s catch-all nature, the First Circuit has held

that a judge is required to step down “only if the charge against her is supported by a

factual foundation and ‘the facts provide what an objective, knowledgeable member of

the public would find to be a reasonable basis for doubting the judge’s impartiality.’’’ In

re United States, 158 F.3d 26, 30 (1st Cir. 1998) (quoting In re United States, 666 F.2d

690, 695 (1st Cir. 1981) (emphasis in original)). And, since in many cases reasonable

deciders may disagree, the district judge is allowed a range of discretion.          As a

reviewing court, therefore, we do not ask whether we would have decided as the trial

court did, but only whether the trial court’s decision can be defended as a rational

conclusion supported by a reasonable reading of the record. In re United States, 666

F.2d at 695.

       Uniloc contends that the district judge should have recused himself because the

intern he hired to assist with this case possessed “financial and contractual

relationships” with Microsoft. These connections, as characterized by the district court,

include: 1) the receipt of royalty payments by Microsoft Press pursuant to publishing

contracts for four programming guides co-authored by the intern and published 9-11

years ago; 2) the assignment of copyrights for his books to Microsoft; 3) a generic

expression of thanks to certain Microsoft and Microsoft Press employees in his books;

4) an expression of admiration for Microsoft products in articles written and published by

him in Microsoft journals; and 5) indirect financing for his graduate studies from a




2008-1121                                   4
Microsoft research grant scheduled to expire before the start of his summer internship

with the district court.

        Although reasonable minds could very well differ over the propriety of hiring this

intern to work on the case given his financial ties, no matter how small the monetary

amount, to one of the parties involved, the district court did not abuse its discretion in

denying the motion for recusal. Uniloc emphasized below in their recusal brief that they

were not questioning the impartiality of the judge himself. Rather, Uniloc argues that it

was the intern’s connections with Microsoft that objectively created an appearance of

partiality.   As the district court’s thorough analysis indicates, its conclusion to the

contrary is rationally based on a reasonable reading of the record.            The intern’s

connections to Microsoft do not create a conflict of interest under the Code of Conduct

for Judicial Employees. The intern has never worked for Microsoft himself, and none of

his publications related to Microsoft’s Product Activation technology such that he might

have personal knowledge of disputed evidentiary facts in this case. Additionally, the

district court concluded that an objective, knowledgeable member of the public would

not find reasonable basis in doubting the judge’s impartiality given that the intern had no

financial stake in the outcome of the case. Further, the district court found that the

outcome of the case would not affect the intern’s royalty payments or the research

funding that had been distributed completely before the intern started his internship with

the district court. Finally, we cannot ignore that it was the district judge, not the intern,

who was the ultimate decision maker in this case. Although law clerks have been said

to be capable of exerting substantial influence over the judges for whom they work, cf.

In re Allied-Signal, Inc., 891 F.2d 967, 970 (1st Cir. 1989), the same cannot necessarily




2008-1121                                    5
be said of interns. In this case, the district judge explicitly made that point in noting the

limited and indirect role that the intern would play in the court's decision-making in this

case. See Uniloc USA, Inc. v. Microsoft Corp., 492 F. Supp. 2d 47, 59-60 (D.R.I. 2007).

Under these circumstances, we cannot conclude that the district court abused its

discretion in finding that no reasonable member of the public could question his

impartiality.

       Uniloc also argues that the district court committed legal error by requiring Uniloc

to treat the intern and judge as one by filing a motion for recusal of the judge, and by

applying an incorrect conflict of interest standard under § 455. We do not agree. The

district court made clear that it was not predicating its denial of Uniloc’s motion on

whether the intern had a conflict of interest. Rather, the district court was analyzing

whether a conflict of interest existed such that an objective, knowledgeable member of

the public would have reasonable basis to doubt the judge’s impartiality.          We thus

conclude that Uniloc has failed to establish that the district court abused its discretion by

denying the motion for recusal.

II.    Summary Judgment of Noninfringement

       We review a district court’s grant of summary judgment without deference,

viewing the evidence in the light most favorable to the nonmovant and resolving all

doubts in favor of that party. See Bus. Objects, S.A. v. Microstrategy, Inc., 393 F.3d

1366, 1371-72 (Fed. Cir. 2005).

       On summary judgment, the district court determined that none of independent

claims 1, 12, 17, 19, or 20 were infringed. Uniloc limits its appeal to claims 12 and 19,

contending that the district court erred in concluding that Microsoft’s Product Activation




2008-1121                                    6
system lacked a remote licensee unique ID generating means that includes “the

identical algorithm used by the local licensee unique ID generating means to produce

the [remote] licensee unique ID,” or what Microsoft called the “same algorithm”

requirement. Uniloc is correct. The district court erred by concluding that:

      Once again Uniloc misses the point: the ’216 Patent calls for the same
      algorithm to be used on both sides as the generating means of matching
      licensee unique IDs. That is simply not the case in Microsoft’s system; its
      values that might qualify as licensee unique IDs are produced by different
      algorithms, using different inputs, and hence the resulting licensee unique
      IDs do not match.

Uniloc USA, Inc. v. Microsoft Corp., C.A. No. 03-440 S, slip op. at 24 (D.R.I. Oct. 19,

2007) (emphasis in original).

      Microsoft itself conceded at oral argument that the district court erred in failing to

note that Uniloc had indeed pointed to statements from Microsoft’s affiants that the

same hashing algorithm was, in fact, used both locally and remotely.           Oral Arg. at

19:29-31, available at http://oralarguments.cafc.uscourts.gov/mp3/2008-1121.mp3 (“The

district court did make that small error.”). As pointed out in Uniloc’s summary judgment

opposition brief and summary judgment hearing arguments, Microsoft’s affiants

confirmed that the same hashing algorithms are used on both the client and server side

of the Product Activation system.     See Joint App’x at 1188; 1203.        Microsoft also

asserted in its statement of undisputed facts that the hashing algorithms in question are

used to hash license data, which is created from a combination of the Hardware ID and

the Product ID, which is in turn created from the Product Key.           Moreover, Uniloc

presented evidence that these hash algorithms are used to produce matching license




2008-1121                                   7
digests based upon the testimony of both its expert and Microsoft’s affiants. 1 Given the

presence of this evidence, which was extensive and by no means conclusory, summary

judgment of noninfringement was improper.

III.   Other Theories of Noninfringement

       On appeal, Microsoft presents several alternative grounds for affirming the

summary judgment beyond those which were reached by the district court. We have

considered these arguments and conclude they are without merit.                For example,

Microsoft argues that the district court erred in construing the term “licensee unique ID,”

contained in all of the claims of the ’216 patent, 2 as “[a] unique identifier associated with

a licensee.” Uniloc USA, Inc. v. Microsoft Corp., 477 F. Supp. 2d 177, 189 (D.R.I.

2006). We review the district court’s claim construction de novo. Cybor Corp v. FAS

Techs., Inc., 138 F.3d 1448, 1456 (Fed. Cir. 1998) (en banc).

       Microsoft argues the “licensee unique ID” should be “based on information

personal to the user, with the proviso that information personal to the user is distinct

from information about the computer hardware.” Appellee Br. at 45. Microsoft would

require the licensee unique ID to contain personally identifiable information, such as

credit card numbers, names, and addresses. Further, Microsoft argues, the licensee

unique ID is not to be based on any vendor-provided information, such as the Product



       1
               Uniloc also produced evidence that the results of the hashing algorithms
qualify as unique values. For example, Uniloc cited to the declaration of Dr. Wallach,
Microsoft’s witness, stating that “it is computationally infeasible to find a message which
corresponds to a given message digest, or to find two different messages which
produce the same digest.” Microsoft disputes Uniloc’s interpretation of this testimony—
another factual dispute best left to the jury.
       2
               The parties agree that the claim limitations “licensee unique ID,” “security
key,” “registration key,” and “enabling key” are synonymous. We therefore refer to
these limitations collectively as “licensee unique ID.”


2008-1121                                     8
Key, because Uniloc disclaimed during prosecution the use of any such information to

generate the licensee unique ID. Thus, Microsoft argues that summary judgment of

noninfringement was proper because Product Activation does not rely on such

personally identifying inputs to compose its registration key.

       We agree with the district court that the licensee unique ID does not require

personal information about the user. While it is true that the preferred embodiments in

the ’216 patent contemplate a licensee unique ID being generated from personally

identifiable information, there is no support in the claims, the specification, or the

prosecution history for requiring that the licensee unique ID must be generated from at

least one item of personally identifiable information. The specification, of course, makes

ample reference to the licensee unique ID being generated from information unique to

the user. 3   But this unique user information is not limited to personally identifiable

information, such as credit card numbers, addresses, or names. Construing “licensee

unique ID” otherwise would improperly import limitations from the preferred

embodiments.     See Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005)

(“[A]lthough the specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the claims to those

embodiments.”); Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir.

2004) (noting that it is inappropriate to import limitations from the specification to limit

facially broad claims “unless the patentee has demonstrated a clear intention to limit the

claim scope using ‘words or expressions of manifest exclusion or restriction’”) (citations

omitted).

       3
            There is no dispute over the district court’s construction of “unique,” with
which we agree.


2008-1121                                    9
      Indeed, some of these very same embodiments countenance the licensee unique

ID being generated from inputs other than personally identifiable information, so long as

the input value is unique and non-platform-related. For example, the first preferred

embodiment generally states that the disclosed invention provides for a “registration

number which can be ‘unique’ if the information provided by the intending licensee upon

which the algorithm relies when executed upon the platform is itself ‘unique.’” ’216

patent col.6 ll.18-22.   This sweeping statement about the type of unique input for

generating licensee unique IDs, as distinguished from platform-related values like serial

numbers, see ’216 patent col.6 ll.23-66 (describing the inclusion of serial numbers in the

registration number generation algorithm that introduces an additional level of

uniqueness in the calculation of the registration number), in no way restricts the input to

personally identifiable information. Though the embodiment does list details like name,

company, address, state, or contact number to describe the type of input of details

unique to a prospective user, this list is prefaced with the phrase, “for example,” leaving

room for other types of inputs. ’216 patent col.7 ll.9-10. While a name, address, or

contact number may be considered “personal information,” details like the user’s

company or state are more remote. If the name of the licensee’s company or their state

is sufficient, nothing in the specification or prosecution history would exclude other

indicia, such as the name of a club or church to which the licensee belongs or an

identifier provided to the licensee by a vendor.      As another example, the second

embodiment describes a “key file” as simply containing information comprising “user

registration details” along with platform-related details.    ’216 patent col.8 ll.59-65.




2008-1121                                   10
Nowhere does the embodiment constrain “user registration details” to personally

identifiable information. 4

       Microsoft is, however, correct that the licensee unique ID cannot be based solely

on platform-related user information.    The specification distinguishes the disclosed

invention from U.S. Patent No. 4,796,220 (the ’220 patent) stating:      “U.S. Pat. No.

4,796,220 does not contemplate or disclose utilization of information which is unique to

the user or intended licensee as part of the registration process which is to be

distinguished from identification of the platform upon which the software is proposed to

be run.” ’216 patent col.1 ll.60-65.

       The specification distinguishes U.S. Patent No. 4,688,169 (the ’169 patent) from

the disclosed invention in the same manner “in that it discloses a computer software

security system which relies for its security on a ‘machine identification code unique to

the machine’ upon which the software to be protected is to be run.            Again, the

disclosure is limited to identification of the platform and there is no suggestion or

contemplation of linking platform identification with unique user identification.”   ’216

patent col.2 ll.5-7. This, too, is an emphasis on a distinction between platform-related

unique inputs and non-platform-related unique inputs. These statements clearly and

unmistakably disavow the use of hardware information alone to supply the licensee

unique ID.      They nonetheless leave open the possibility that vendor-provided

information, like Microsoft’s Product Key, could be the basis for a “licensee unique ID.”




       4
              The specification certainly does allow for the use of vendor-provided
information to generate a licensee unique ID. See ’216 patent fig.4; col.12 ll.54-57, 61-
64.


2008-1121                                  11
We do not read these distinctions as requiring that this information be uniquely about

the user instead of just unique to the user.

          The district court correctly construed the “licensee unique ID” as a unique

identifier associated with a licensee that can be, but is not limited to, personally

identifiable information about the licensee or user. This definition of the non-platform-

related unique user information needed to generate the licensee unique ID could

encompass vendor-supplied information. 5 Uniloc has raised a genuine issue of material

fact as to infringement given that it proffered evidence that Microsoft’s Product

Activation system inputs non-platform-related information unique to a user, such as the

Product Key, to generate what might qualify as a licensee unique ID, the hash value.

Uniloc has pointed to statements made in Microsoft’s own documents describing the

Product ID generated from the Product Key as “a way to help Microsoft identify its

customers.” Uniloc also identified statements describing the resulting hash value as a

“fingerprint” in an exhibit attached to Dr. Wallach’s declaration. Drawing all reasonable

inferences in favor of the Uniloc requires that this factual question be submitted to the

jury. 6




          5
               We are unconvinced by Microsoft’s argument that, during prosecution,
Uniloc clearly and unmistakably disavowed the use of vendor-provided information,
such as the Product Key, to generate the licensee unique ID. We agree with the district
court that the single sentence, when read in context, does not preclude the vendor-
provided inputs for the generation of licensee unique IDs.
        6
               Even if we agreed with Microsoft that the “licensee unique ID” required
personal customer information, such as names or social security numbers, the district
court’s grant of summary judgment would still require reversal because there would still
be a factual question as to whether the Product Key is an equivalent of a personally
identifiable input under the doctrine of equivalents.


2008-1121                                      12
                                       CONCLUSION

       For the foregoing reasons, we conclude that Uniloc has presented a genuine

issue of material fact as to whether Microsoft uses the same algorithm on the client and

server side of the Product Activation system to generate licensee unique IDs. We

reverse and remand the district court’s summary judgment of noninfringment. We affirm

the district court’s denial of Uniloc’s motion for recusal.




2008-1121                                     13
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2008-1121

          UNILOC USA, INC. and UNILOC SINGAPORE PRIVATE LIMITED,

                                                               Plaintiffs- Appellants,

                                            v.

                             MICROSOFT CORPORATION,

                                                              Defendant-Appellee.


Appeal from the United States District Court for the District of Rhode Island in case no.
03-CV-00440, Judge William E. Smith.


MICHEL, Chief Judge, dissenting in part:

       I agree with the analysis in Sections I and II of the majority opinion, but not with

the majority’s claim construction in Section III. Although some may disagree, I think it

clear that the ’216 patent requires the “licensee unique ID” to be generated from inputs

including at least one item of personal information.      Because it is undisputed that

Microsoft’s license digests are generated from information about the user’s computer

and the purchased software, and not from information that personally identifies the user,

I would affirm the grant of summary judgment on this alternative ground (at least as to

the absence of literal infringement).

I.     Claim Construction

       While if divorced from context the phrase “licensee unique ID” could mean any

identification sufficient to discriminate between licensees, this phrase is not used in

such a broad sense in the context of the ’216 patent specification, “the single best guide
to the meaning of [this] disputed term.” Vitronics Corp. v. Conceptronic, 90 F.3d 1576,

1582 (Fed. Cir. 1996). Rather, the specification makes clear that the claimed “licensee

unique ID” must be generated, at least in part, from personal information and not merely

computer-related or software-related information.

       First, the specification distinguishes two prior-art patents on the ground that one

patent “does not contemplate or disclose utilization of information which is unique to the

user or intended licensee as part of the registration process which is to be distinguished

from identification of the platform upon which the software is proposed to be run,” Col.

1:60-65 (emphases added), while the other patent’s disclosure similarly “is limited to

identification of the platform.”    Col. 1:66-2:8.   As the majority concedes, these

statements make clear that the “licensee unique ID” of the ’216 patent cannot be

generated from just any old inputs—at the least, inputs concerning the user’s computer

are not sufficient. Maj. Op. at 10-11.

       Even beyond this disclaimer of computer-related information, the “Summary of

the Invention” section of the specification provides that the “licensee unique ID” is

preferably generated from inputs including “prospective licensee credit card number,

date of birth and full name and address.” Col. 3:50-53 (emphases added). Although

the word “preferably” leaves room for other inputs to be used, the listed inputs clearly

suggest that at least some data personally identifying the user is required. By contrast,

non-personal data such as “hard disk information and/or other computer hardware or

firmware information” is preferably used to create a “platform unique ID.” See col. 3:56-

59 (emphasis added).




2008-1121                                   2
       Similarly, the specification distinguishes between “information entered by a

prospective registered user unique to that user,” on the one hand, and “a serial number

generated from information provided by the environment in which the software to be

protected is to run,” on the other hand, and provides that both kinds of information are

preferably fed into the “registration number algorithm.” Col. 4:6-12. Thus, it is clear that

the “registration number” or “licensee unique ID” must be composed at least in part from

information unique to the user—in other words, as the patent abstract explains and the

specification repeats, from “information supplied by the licensee which characterizes the

licensee,” i.e., personal information. ’216 patent abstract; Col. 3:1-2.

       Finally, all of the specific embodiments described in the specification are

consistent with the requirement that some information that personally identifies the user

is input to create the “licensee unique ID.” The First Embodiment explains that “[t]he

registration dialogue box C (in Fig. 2b) prompts the user for details unique to that user

(including, for example, name, company, address, state, contact number),” which details

are “passed through a registration number algorithm” along with a serial number to

“generate[] a registration number or security key. . . .” Col. 7:8-19 (emphasis added).

All of the “details unique to [the] user” listed here are personal details about the user,

not details about the user’s computer or about the software purchased by the user.

       The majority writes that by virtue of the words “for example,” the specification

leaves room for “other types of inputs.” Maj. Op. at 9-10 (emphasis added). I disagree.

The words “for example” are most naturally read to leave room for other inputs of the

same type as the listed examples, i.e., personal details other than the combination of

name, company, address, state, and contact number. The majority also writes that if a




2008-1121                                    3
user’s company or state is a sufficient input (rather than, say, her name), then the

patent must allow a vendor-provided input to be sufficient for generation of a “licensee

unique ID.” Maj. Op. at 10. But the majority’s premise is incorrect—the example given

here by the patent is “name, company, address, state, contact number” (i.e., all of them,

together serving to personally identify the user, e.g. John Smith of Widgets Inc. at 123

Arbor Lane, Cleveland OH, (216) 555-5555), not “name, company, address, state, or

contact number” (i.e., any one of them, by itself likely insufficient to identify the user).

My understanding is confirmed by the “registration dialogue box C” in Figure 2b, which

corresponds to this Embodiment and provides that the “user must enter details in the

specified fields in order to register the product including: name, company, address,

contact number (phone and credit card details or corporate account number)”

(emphasis added). 1 This Figure allows alternatives for the type of contact number, but

requires the user to enter each of her name, company, address, and contact number, so

that the user is personally identified.

       The Second Embodiment is no different.               The majority writes that this

embodiment refers only to “user registration details” and does not constrain these

details in any way. But the Second Embodiment does not purport to differ from the First

Embodiment with respect to the registration inputs. Rather, the “distinction as against

the [F]irst [E]mbodiment” is that “a duplicate key file” is created at the time of registration

and stored on the user’s computer. Col. 8:49-55. Thus the Second Embodiment, like

the First, requires input of details like the user’s name, address, and contact number.



       1
              I recognize that the Figure recites “address” where the specification
recites “address, state,” but I do not think this discrepancy matters because a request
for one’s “address” typically includes the state where “state” is not separately requested.


2008-1121                                     4
      The Third Embodiment incorporates Figure 4 of the patent, which is a “modified

form of the dialogue box C of Fig. 2b” referenced in the First Embodiment, and includes,

inter alia, lines for the user’s name, organization, address, and credit card number (i.e.,

not simply the user’s name or organization or address). Col. 9:32-34. There is no

heading for a “Fourth Embodiment.” The Fifth Embodiment recites that the “registration

procedure” executed by the disclosed microprocessor is “as previously described with

reference to the [F]irst [E]mbodiment.”      Col. 10:42-44.    Thus the Third and Fifth

Embodiments, like the First, require input of personal information.

      The Sixth Embodiment “operates in the manner generally described in respect of

previous embodiments” and recites that “[t]he algorithm, in this embodiment, combines

by addition the serial number 50 with the software product name and customer

information 65 and previous user identification 22 to provide registration number 66.”

Col. 11:42-56 (emphases added). Here, “customer information 65” most naturally refers

to personal information because the “software product name” (ostensibly provided by

the vendor) is recited separately, and because computer-related information such as

“CPU number . . . , amount of memory, type of processor etc.” is described as

comprising the “serial number 50.” Col. 12:3-18.

      Finally, the Seventh Embodiment distinguishes between personal, computer-

related, and software-related information by reciting that the “local licensee unique ID

generating means [combines], by addition, customer information C, product information

P and serial number S in order to provide a local licensee unique ID . . . .” Col. 12:62-

65 (emphases added). Because the specification thus distinguishes explicitly between

“customer information” on the one hand, and “product information” or “software product




2008-1121                                   5
name” on the other hand, and because the specification requires information unique to

a “user,” “licensee,” or “customer” in every embodiment while only requiring product-

related information in some embodiments, I cannot agree with the majority that the

patent “leave[s] open the possibility that vendor-provided information, like Microsoft’s

Product Key, could be the basis for a ‘licensee unique ID.’” Maj. Op. at 11 (emphasis

added). To be sure, vendor-provided (i.e., software-related) information may be among

the inputs used to generate a “licensee unique ID,” but the patent clearly requires that at

least one item of personal information be included as well.

       In arriving at this construction I recognize, as the majority states, that it is

improper to import limitations from the specification into the claims. But here the claims

explicitly recite a “licensee unique ID”; I am not importing this limitation from the

specification, but rather resorting to the specification to determine what an ordinary

artisan would understand this limitation to mean, for as we have explained, “[t]he claims

are directed to the invention that is described in the specification [and] they do not have

meaning removed from the context from which they arose.” Netword, LLC v. Centraal

Corp., 242 F.3d 1347, 1352 (Fed. Cir. 2001); see also Phillips v. AWH Corp., 415 F.3d

1303, 1316 (Fed. Cir. 2005) (“the specification necessarily informs the proper

construction of the claims”).

       Similarly, the majority is clearly correct that patent claims, in general, may be

broader than the preferred embodiments disclosed in a specification. However, we

have explained that “the patentee’s choice of preferred embodiments can shed light on

the intended scope of the claims.” Astrazeneca AB v. Mut. Pharm. Co., 384 F.3d 1333,

1340 (Fed. Cir. 2004). Here I do not propose to limit the scope of the claims to the




2008-1121                                   6
precise embodiments disclosed in the specification—e.g., to always require input of the

user’s name—but rather to refer to those embodiments for examples of the kind of

information an ordinary artisan would understand to be involved in generation of a

“licensee unique ID.” See, e.g., Inpro II Licensing, S.A.R.L. v. T-Mobile USA, Inc., 450

F.3d 1350, 1355 (Fed. Cir. 2006) (“Although claims need not be limited to the preferred

embodiment when the invention is more broadly described, neither do the claims

enlarge what is patented beyond what the inventor has described as the invention.”)

(internal citation omitted).

II.    Infringement

       Microsoft’s Product Activation system, in contrast to the invention claimed in the

’216 patent, does not require any personal information from the user or licensee.

Indeed, Microsoft intentionally avoids the use of personal information, explaining in its

End-User License Agreement that “Microsoft will not collect any personally identifiable

information from your device” during the activation process.      Instead, the Microsoft

system relies on information unique to the computer on which the software is being

installed—in the vernacular of the ’216 patent, “identification of the platform”—and on

information culled from the package in which the software product was purchased—

“product information”—regardless of whether the user or licensee is the same person

who purchased the software product.

       Specifically, Microsoft’s Hardware ID (“HWID”) is generated from information

about the hardware of the user’s computer, but does not identify the user herself. A

Product ID (“PID”) is generated from the Product Key found on the package in which the

software was purchased, information about the software version, and a random number




2008-1121                                  7
generated by the software. The majority notes that Microsoft’s own documents describe

the Product Key as a way to help Microsoft identify its customers, Maj. Op. at 11, but

such shorthand notwithstanding, it is clear that the Product Key at most identifies a

particular copy of the software, and does not personally identify the user of that copy.

          In the accused Product Activation system, once a HWID and PID have been

generated by a user’s computer, Microsoft’s Clearinghouse uses the PID and HWID to

generate a license, hashes the license to form a license digest, and encrypts the license

digest.     Uniloc’s theory of infringement in this appeal is that the license digest

constitutes a “licensee unique ID.” But because the license digest is generated only

from platform-related information (the HWID) and product-related information (the PID),

and not from any personal information, the license digest cannot be a “licensee unique

ID” within the meaning of the asserted claims as I think they are properly construed.

Therefore I would affirm the district court’s grant of summary judgment to Microsoft—at

least as to the question of literal infringement—on this alternative ground, because “[w]e

must affirm the decision of the district court if it is supported by any ground properly

preserved on appeal.” Ethicon Endo-Surgery v. United States Surgical Corp., 93 F.3d

1572, 1582 (Fed. Cir. 1996) (emphases added); see also Glaxo Group v. Torpharm,

Inc., 153 F.3d 1366, 1371-1372 (Fed. Cir. 1998) (“When a matter comes before an

appellate court following a summary judgment, the appellate court is free to adopt a

ground advanced by the appellee in seeking summary judgment but not adopted by the

trial court.”); Datascope Corp. v. SMEC, Inc., 879 F.2d 820, 822 (Fed. Cir. 1989)

(“Appellees always have the right to assert alternative grounds for affirming the

judgment that are supported by the record.”).




2008-1121                                   8